t c summary opinion united_states tax_court stephen perry bream petitioner v commissioner of internal revenue respondent docket no 30349-08s filed date stephen perry bream pro_se kimberly l clark for respondent haines judge this case was heard pursuant to the provision of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure after concessions the remaining issues for decision are whether petitioner is entitled to a passthrough loss from a schedule_k-1 shareholder’s share of income deductions credits etc for taxable_year whether petitioner is liable for the sec_6651 addition_to_tax for failure to timely file an income_tax return for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time he filed his petition petitioner resided in oregon notice_of_deficiency and procedural background petitioner failed to file timely income_tax returns for and respondent requested an income_tax return for from petitioner and subsequently prepared a substitute return for the year pursuant to sec_6020 in response to respondent’s request petitioner submitted a return on date upon examination of petitioner’s return respondent determined that petitioner failed to include pension and annuity income of dollar_figure and interest_income of dollar_figure and issued the notice_of_deficiency to petitioner on date on date petitioner filed a petition claiming that he is entitled to a passthrough loss of dollar_figure from an s_corporation with which he was involved and that the addition_to_tax and the penalty under sec_6651 and sec_6662 respectively should be reduced or abated personal background petitioner’s mother passed away in and he was a beneficiary of her estate during the assets from the estate generated pension and annuity income of dollar_figure and interest_income of dollar_figure neither of which petitioner included in income petitioner conceded that that income is taxable petitioner was a shareholder in titaua teraifea inc a hawaiian corporation d b a tahitian goddess tahitian goddess that was primarily a manufacturer of gourmet foods tahitian goddess was incorporated in and ceased functioning in tahitian goddess made a subchapter_s_election for petitioner testified that although he was not an officer or manager of tahitian goddess he had paid more than dollar_figure trying to keep its business operational in his petition petitioner claimed he is entitled to a passthrough loss of dollar_figure from tahitian goddess for which forms the basis for the dispute in response to respondent’s request for documentation on date petitioner submitted to respondent an undated letter from his tax preparer a printout from the internal_revenue_service master_file showing a reported schedule_k-1 loss of dollar_figure from tahitian goddess for attributed to petitioner purported balance sheets for tahitian goddess for the years through and a copy of tahitian goddess’ form_1120s u s income_tax return for an s_corporation without statements or schedules petitioner likewise included various financial software printouts of transactions by accounts respondent’s examiner was unable to determine how or whether petitioner’s financial software printouts and other documents were associated with the figures shown on the form_1120s or to determine whether petitioner had any basis in the purported s_corporation against which a loss might be allowable i burden_of_proof discussion petitioner bears the burden of proving that respondent’s determination is incorrect see rule a 290_us_111 deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction by maintaining the records needed to establish such entitlement see sec_6001 65_tc_87 affd 540_f2d_821 5th cir a taxpayer’s self-serving declaration is generally not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 in certain circumstances if the taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s proper tax_liability sec_7491 places the burden_of_proof on the commissioner rule a for the burden to be placed on the commissioner the taxpayer inter alia must have complied with the substantiation requirements of the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 and b petitioner neither presented credible_evidence at trial nor provided respondent with useful documents necessary to substantiate petitioner’s basis in the s_corporation moreover petitioner was required to treat the passthrough loss from tahitian goddess in a manner consistent with the treatment of the loss on the corporate return or to file with the secretary a statement identifying any inconsistency see sec_6037 jones v commissioner tcmemo_2010_112 accordingly sec_7491 is inapplicable and the burden remains on petitioner to prove that respondent’s determination of the income_tax deficiency is incorrect ii substantiation of basis in s_corporation an s_corporation is a small_business_corporation that has an election in effect for the taxable_year to be treated as a passthrough_entity pursuant to sec_1362 sec_1361 sec_1366 provides that a shareholder shall take into account his pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year stated otherwise sec_1366 establishes a regime under which items of an s_corporation are generally passed through to shareholders rather than being subject_to tax at the corporate level sec_1366 however limits the aggregate amount of such passthrough losses and deductions that a shareholder may claim to the sum of his adjusted_basis in the stock of the s_corporation and his adjusted_basis in any indebtedness of the s_corporation to the shareholder a taxpayer must establish the basis of his stock for purposes of determining the amount of gain_or_loss he must recognize proof of basis is a specific fact which the taxpayer has the burden of proving 271_f2d_44 9th cir affg tcmemo_1957_193 respondent requested evidence of petitioner’s basis in the stock of tahitian goddess however petitioner failed to provide any credible_evidence substantiating his basis in the stock of tahitian goddess from the organization of the corporation to the year at issue against which such a loss could be allowed thus we deny the dollar_figure passthrough loss claimed on the petition and sustain respondent’s deficiency determination of dollar_figure for iii addition_to_tax and penalty a sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file an income_tax return for respondent bears the burden of production with respect to petitioner’s liability for the addition_to_tax see sec_7491 116_tc_438 to meet his burden of production with respect to sec_6651 respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite the parties stipulated that petitioner’s federal_income_tax return for was not timely filed thus respondent has carried the burden of production with respect to the addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that such failure was due to reasonable_cause and not due to willful neglect a showing of reasonable_cause requires petitioner to demonstrate he exercised ordinary business care and prudence and nevertheless was unable to file the return by the due_date sec_301_6651-1 proced admin regs in order to avoid an addition_to_tax under sec_6651 the taxpayer must carry the burden of establishing reasonable_cause sec_6664 higbee v commissioner supra pincite petitioner claims that because of his mother’s death in date and a major financial setback in connection with tahitian goddess during he was unable to timely file his return petitioner further claims that he failed to timely file a return because he believed the pension and annuity income and the interest_income he received during from his mother’s estate were not taxable and that his remaining income was sufficiently below the taxable threshold we are not unsympathetic to petitioner’s position yet he failed to offer a legitimate explanation as to how or why his mother’s death or his financial setback prevented him from timely filing a return for moreover petitioner likewise failed to file tax returns for and before either his mother’s death or the financial setback in addition to the year at issue finally his mistake as to the taxability of the income he received for does not constitute reasonable_cause under sec_6651 25_tc_13 accordingly we conclude that petitioner is liable for an addition_to_tax under sec_6651 in the amount respondent determined b sec_6662 penalty sec_6662 and b imposes a 20-percent accuracy- related penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 higbee v commissioner supra pincite petitioner reported no tax_liability on his untimely income_tax return and respondent calculated that petitioner understated his tax_liability by dollar_figure the amount of the understatement was substantial because it exceeded the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure consequently respondent has met the burden of production and petitioner having failed to show reasonable_cause substantial_authority or other basis for reducing the underpayment is liable for the sec_6662 penalty for in the amount respondent determined see sec_6664 the court in reaching its holding has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
